COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE MATTER OF D. I. R., A                   §               No. 08-20-00178-CV
  JUVENILE,
                                                 §                  Appeal from the
                        Appellant.
                                                 §                 65th District Court

                                                 §             of El Paso County, Texas

                                                 §                  (TC# 1700081)

                                             §
                                           ORDER

       On September 10, 2020, this Court issued an order for mediation referral. The order

required the parties to make any objection to referral within ten days of the order. On September

18, 2020, the State filed an objection. The Court finds State’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Reporter’s Record (2 volumes + 1 exhibit volume) received on September 16,

2020 has this day been filed. The Clerk’s Record is due October 18, 2020.

       IT IS SO ORDERED this 18th day of September, 2020.


                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.